     Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 1 of 8 PageID #:403



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
        Plaintiff,                              )
                                                )         Case No. 19-cr-00315-1
                 v.                             )
                                                )         Judge Sharon Johnson Coleman
ROBERTO PEREZ,                                  )
                                                )
        Defendant.                              )

                          MEMORANDUM OPINION AND ORDER

        The defendant, Roberto Perez, is charged with possession with intent to distribute a

controlled substance, namely, one kilogram or more of a mixture and substance containing a

detectable amount of heroin, and 400 grams or more of a mixture and substance containing a

detectable amount of fentanyl, in violation of Title 21, United States Code, Section 841(a)(1). Perez

moves to suppress evidence obtained during the search of a garage on October 25, 2017. For the

following reasons, the Court denies Perez’s motion [31].

Background

        On October 25, 2017, law enforcement agents conducted an investigation of Perez,

including constant surveillance for approximately five hours, starting at 8:30am. Government

witnesses testified at the suppression hearing that they observed Perez leaving a residence on the

3500 block of West Wabansia Street in Chicago, Illinois (the “Wabansia Residence”), from which

they observed him retrieve boxes and a white bucket. They then observed him load the boxes and

bucket into a car, reenter the vehicle, and drive away.

        At approximately 12:40 p.m., agents observed defendant pull the car into an alley of a

residence of the 5500 block of Dakin Street (the “Dakin Residence”). Defendant drove the car




                                                          1
      Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 2 of 8 PageID #:404



inside the detached garage (the “Dakin Garage”) and the garage door closed behind him. He exited

the garage about two minutes later and closed the door.

         At around 1 p.m., law enforcement officials conducted a traffic stop of Perez. Perez is a

native Spanish-speaker and speaks only limited English. Present at the traffic stop was Task Force

Officer Villanueva, who speaks Spanish and was responsible for communicating with Perez. TFO

Villanueva testified that in his conversation with Perez, Perez stated that he was doing construction

work and that he just a left a garage in which he dropped off some hot sauce. TFO Villanueva

testified that Perez provided oral consent for the officials to search his car. Upon a search, they

found several garage door openers, which Perez explained he used for construction work.

         Following the traffic stop, agents placed defendant in handcuffs and, at defendant’s request,

transported him to the alley behind the Dakin Garage, where they had observed him shortly before

the traffic stop. TFO Villanueva testified that Defendant provided oral consent to search the Dakin

Garage and showed the officials which garage door opener to use to open it. TFO Enyart, who was

also present at the traffic stop, also testified that Perez gave oral consent to search the garage and

told the officers which of the several openers was for the Dakin Garage. Agent Taub testified that

she heard over the radio that officers had obtained verbal consent from Perez to search the Dakin

Garage. She also testified that TFO Villanueva contacted her requesting that she bring consent

forms when she arrived at the scene. She testified that when she arrived, she immediately went to

TFO Villanueva’s vehicle, where he was sitting with Perez, and observed him translate the forms to

Spanish. She then observed Perez signing the forms. Agent Taub additionally testified that she

incorrectly noted in her report that Perez gave written consent to search the garage at 2:07pm and

that he signed the form some time earlier, but still after the search was under way.1


          1 During the Government’s opening argument, the Court was forewarned that Agent Taub would testify to

errors that were made in her report. Indeed, that was the case. Those errors make it difficult to know the exact timeline
of events that transpired around the written consent form.

                                                                2
     Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 3 of 8 PageID #:405




       Perez testified that he never provided verbal consent. He also testified that one of the

agents took the garage door opener from Perez’s car without permission and disappeared with it.

He testified that when the officers drove him to the Dakin Garage after the traffic stop, agents were

already searching inside. Perez testified that he never provided written consent for agents to search

the garage either and noted that the signature on the form was not his.

       The officials then used the garage door opener to open the Dakin Garage. During the

subsequent search of the Dakin Garage, agents found the white bucket that they observed Perez

transporting earlier in the day. Agents searched the white bucket, which contained approximately

3.23 kilograms of heroin and approximately 8.96 kilograms of fentanyl. Agents also found three

clear bags containing approximately 692.4 grams of heroin in the corner of the garage close to the

back wall. In addition, agents found a black toolbox located by the side of the garage, which

contained multiple food saver bags and plastic wrap. This is the evidence Perez seeks to suppress.

Legal Standard

       The Fourth Amendment protects citizens against unreasonable searches and seizures. See

Katz v. United States, 389 U.S. 347, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967). Law enforcement officers

may, however, legally search a property without a warrant if they obtain voluntary consent from the

owner or from someone with actual or apparent authority over the premises. United States v. Gevedon,

214 F.3d 807, 810 (7th Cir. 2000). The Government bears the burden of showing, by a

preponderance of the evidence, that they obtained consent to search. United States v. Basinski, 226

F.3d 829, 833 (7th Cir. 2000).




                                                      3
     Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 4 of 8 PageID #:406



Analysis

Expectation of Privacy

        The Government argues that Perez can only challenge the search of the Dakin Garage if he

had a reasonable expectation of privacy in it, which, it argues, he did not. A reasonable expectation

of privacy is infringed when the defendant exhibits an actual or subjective expectation of privacy and

that expectation is reasonable. See Katz v. United States, 389 U.S. 347, 361, 88 S.Ct. 507, 19 L.Ed.2d

576 (1967). Whether a defendant has a reasonable expectation of privacy in property owned by a

third person turns on whether he had possession and control of the property, including the right to

exclude others from it. See Byrd v. United States, 138 S. Ct. 1518, 1522, 200 L. Ed. 2d 805 (2018)

(holding that a defendant had an expectation of privacy of a rental car he was driving even when his

name was not listed on the rental agreement because he controlled the car and was the only person

in it); Rakas v. Illinois, 439 U.S. 128, 149, 99 S. Ct. 421, 433, 58 L. Ed. 2d 387 (1978) (noting that a

defendant had a reasonable expectation of privacy in his friend's apartment because he “had

complete dominion and control over the apartment and could exclude others from it”).

Perez bears the burden of proving that he had a legitimate expectation of privacy in the Dakin

Garage. See United States v. Pitts, 322 F.3d 449, 456 (7th Cir.2003).

        Perez has provided enough evidence to show that, at the time of the search, he had control

over the Dakin garage and the ability to exclude others from it. He was storing materials there, there

was no one else on the premises at the time, and Perez had the only way in—the garage door to

which he had an opener. He closed the door after entering the garage earlier in the day, before the

traffic stop. Accordingly, Perez has met his burden regarding his expectation of privacy in the

Dakin Garageand the Government bears the burden of showing that the officers obtained his

consent prior to searching the garage.




                                                         4
     Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 5 of 8 PageID #:407



Consent to Search

        Perez argues that the agents searched the Dakin garage without obtaining his consent to do

so. He argues that the written consent they obtained after the search began does not sanitize the

search and seizure, which violated his Fourth Amendment rights. Perez further argues that the

agent’s failure to record his verbal consent is evidence that it never happened.

        In an effort to meet its burden, the Government has presented witness testimony of three

separate officers and agents as to the oral consent. TFO Villanueva testified that he obtained verbal

consent from Perez to search the Dakin garage. TFO Enyart testified that he was present when

Perez gave verbal consent to search the garage and told him and TFO Villanueva which of the

multiple garage door openers in his car would open the garage. Agent Taub testified that she heard

that Perez gave verbal consent over the radio. The Government presented other corroborating

evidence, including Agent Taub’s testimony that TFO Villanueva contacted her after getting verbal

consent and asked her to bring consent forms to him at the Dakin Garage. She testified that once

she arrived to the garage, she observed TFO Villanueva memorialize the verbal consent in a signed

consent form, although that was obtained once the search was already under way. TFO Villanueva

also testified to Perez signing the written consent form.

        Although Perez claims that he did not sign the written consent form memorializing his

verbal consent, his signature was on the form and the defense did not provide further evidence that

the signature was a forgery or that it was coerced. Moreover, government witnesses testified to

witnessing Perez sign the form. The written consent form is merely corroboration of the verbal

consent and was not necessary to conduct the search once Perez gave verbal consent. Thus, the

Court’s analysis does not substantially change given Perez’s arguments as to the timing of the written

consent being after the search began. Indeed, even if he had refused to sign a written consent, that

would not have vitiated his verbal consent. See United States v. Thurman, 889 F.3d 356, 366 (7th Cir.),


                                                       5
     Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 6 of 8 PageID #:408



cert. denied, 139 S. Ct. 278, 202 L. Ed. 2d 184 (2018) (collecting cases affirming findings of consent

despite a defendant's documented refusal to sign a form).

        Perez’s testimony directly contradicts the testimony of the three government witness who

testified at the suppression hearing. The testimony of Agent Taub and TFOs Villanueva and Enyart

was consistent and was further supported by their testimony that Perez instructed them to open the

garage door with a particular opener. As to Perez’s arguments regarding a lack of recording of his

verbal consent, the Fourth Amendment does not require that officers record consent and a lack of

doing so does not discredit the testimony of agents who witnessed the consent. See United States v.

Thurman, 889 F.3d 356, 367 (7th Cir.), cert. denied, 139 S. Ct. 278, 202 L. Ed. 2d 184 (2018).

        The Court is aware of the inconsistences around timing that Agent Taub testified to and

agrees with the defense that those inconsistencies are concerning. Nonetheless, the Courts finds in

its discretion that the Government presented enough corroborating evidence of the verbal consent

to tip the scale in favor of their version of events. See United States v. Punzo, 208 F. App'x 468, 471

(7th Cir. 2006) (noting that the district court is in the best position to judge credibility of officer

testimony when that testimony is contradicted). Next, the Court will analyze whether that consent

was knowing and voluntary.

Knowing and Voluntary Consent

        Finally, during the suppression hearing, the defense argued that verbal consent, if given,

could not have been knowing and voluntary because Perez speaks Spanish and only has a middle

school education, he was handcuffed at the time and officers read him his Miranda rights, and

officers never told him that he had a right to refuse consent.

        When a defendant claims that he was coerced into consenting, the Government bears the

burden of proving otherwise by a preponderance of the evidence. See United States v. Hicks (Hicks II),

650 F.3d 1058, 1064 (7th Cir. 2011). The Court considers the following factors in assessing whether


                                                         6
     Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 7 of 8 PageID #:409



the totality of the circumstances support a finding of voluntary consent: “(1) the age, education, and

intelligence of the defendant; (2) whether he was advised of his constitutional rights; (3) how long he

was detained before consenting; (4) whether he consented immediately or was prompted by repeated

requests; (5) whether physical coercion was used; and (6) whether he was in custody when he

consented.” United States v. Thurman, 889 F.3d 356, 367 (7th Cir.), cert. denied, 139 S. Ct. 278, 202 L.

Ed. 2d 184 (2018)

        Although Perez does not speak English, TFO Villanueva communicated with him in his

native Spanish when obtaining consent. This fact favors voluntariness. See United States v. Pineda-

Buenaventura, 622 F.3d 761, 776 (7th Cir. 2010), as amended on denial of reh'g (Oct. 6, 2010)

(affirming a finding of verbal consent was voluntary when officers communicated with consenters in

their native language). Perez only completed schooling through middle school, there is no evidence

that he has compromised intellect or mental capacity. See United States v. Richards, 741 F.3d 843, 849

(7th Cir. 2014) (affirming a finding of voluntary consent when there was no evidence that defendant

suffered from a diagnosed mental disability or that officers had any reason to believe that he could

not consent to the search of his home). Based on testimony of TFO Villanueva, Perez

acknowledged that he understood what was being said to him at the time of consent and even

offered to bring officers to the garage. At the suppression hearing, Perez testified and responded

appropriately to all questions asked of him.

        Perez was not under arrest when he consented, but he had been handcuffed and was sitting

in a police vehicle. TFO Villanueva testified that he advised Perez of his Miranda rights, but Perez

testified that never happened. Perez was questioned for only 10 to 15 minutes prior to getting

consent and government witnesses testified he had a nervous demeanor but was calm. There is no

evidence was Perez was threatened or that officers drew their guns on his at the time of consent.




                                                       7
     Case: 1:19-cr-00315 Document #: 50 Filed: 10/09/20 Page 8 of 8 PageID #:410



        Finally, the Court takes into account whether Perez was informed of his right to refuse

consent, but that knowledge is not a prerequisite to voluntariness. See Schneckloth v. Bustamonte, 412

U.S. 218, 248–49, 93 S.Ct. 2041, 36 L.Ed.2d 854 (1973); U.S. v. Saadeh, 61 F.3d 510, 518 (7th

Cir.1995) (consent to search was voluntary even though suspect was not informed of right to refuse

consent). Here, the parties did not present evidence as to whether Perez was told he had a right to

refuse consent. The only relevant testimony is that of Perez stating he never consented at all. This

factor, therefore, does not weigh in favor of either side.

        Based on the totality of the circumstances the Court finds that Perez’s verbal consent to

search the Dakin Garage was voluntary.

Conclusion

        For the foregoing reasons, the Court denies Perez’s motion to suppress the evidence

recovered from the garage on October 25, 2017 [31].

IT IS SO ORDERED.



Date: 10/9/2020
                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Court Judge




                                                        8
